Title: From John Adams to Samuel Holden Parsons, 22 June 1776
From: Adams, John
To: Parsons, Samuel Holden


     
      Dear sir
      Philadelphia June 22. 1776
     
     Your obliging Favour of the third of June, has been too long unanswered. I acknowledge the Difficulty of ascertaining, the comparative Merit of Officers, and the danger of advancing Friends, where there is no uncommon Merit. This danger cannot be avoided, by any other Means, than making it an invariable Rule, to promote officers in succession. For if you make a King the Judge of uncommon Merit, he will advance favorites, without Merit, under Colour or Pretence of Merit. If you make a Minister of State the Judge, he will naturally promote his Relations, Connections and Friends. If you place the Power of judging of extraordinary Merit, in an Assembly, you dont mend the Matter much. For by all the Experience I have had, I find that Assemblies, have Favourites as well as Kings and Ministers. The Favorites of Assemblies, or the leading Members, are not always the most worthy. I dont know whether they ever are. These leading Members have Sons, Brothers and Cousins, Acquaintances, Friends, and Connections of one sort or other, near or remote: and I have ever found, these Leading Members of Assemblies, as much under the Influence of Nature, and her Passions and Prejudices, as Kings, and Ministers. The principal Advantage and Difference lies in this, that in an Assembly, there are more Guards and Checks, upon the Infirmities of leading Members, than there are upon Kings and Ministers.
     What then shall We Say? Shall We leave it to the General and the Army? Is there not as much Favoritism, as much of Nature, Passion, Prejudice, and Partiality, in the Army, as in an Assembly? As much in a General as a King or Minister?
     Upon the whole I believe it wisest to depart from the Line of Succession, as seldom as possible. But I cannot but think that the Power of departing from it at all, tho liable to Abuses every where, yet safest in the Hands of an Assembly.
     But, in our American Army, as that is circumstanced, it is as difficult to Settle a Rule of Succession, as a Criterion of Merit. We have Troops in every Province, from Georgia to New Hampshire. A Colonel is kill’d in New Hampshire. The next Colonel in the American Army, to him, is in Georgia. Must We send, the Colonel from Georgia, to command the Regiment in New Hampshire. Upon his Journey, he is seized with a Fever and dies. The next Colonel is in Canada. We must then send to Canada, for a Colonel to go to Ports­mouth, and as the next Colonel to him is in South Carolina We must send a Colonel from S. Carolina to Canada, to command that Regiment. These Marches, and Countermarches, must run through all the Corps of Officers, and will occasion such inextricable Perplexities, delays, and Uncertainties, that We need not hesitate to pronounce it, impracticable and ruinous. Shall We Say then that Succession shall take Place, among the Officers of every distinct Army, or in every distinct Department?
     My own private Opinion is, that We shall never be quite right, untill every Colony is permitted to raise their own Troops, and the Rule of succession is established among the Officers of the Colony. This, where there are Troops of Several Colonies, Serving in the Same Camp, may be liable to some Inconveniences. But these will be fewer, than upon any other Plan you can adopt.
     It is right I believe, to make the Rule of Promotion among Captains and Subalterns, regimental only. And that among Field Officers, more general. But the Question is how general, it shall be? Shall it extend to the whole American Army? or only to the whole District, or Department? or Only to the Army, serving at a particular Place?
     That it is necessary to inlist an Army to serve during the War, or at least for a longer Period than one Year, and to offer some handsome Encouragement for that End, I have been convinced, a long Time. I would make this Temptation to consist partly in Money, and partly in Land, and considerable in both. It has been too long delayed But I think it will now be soon done.
     What is the Reason that New York must continue to embarrass the Continent? Must it be so forever? What is the Cause of it? Have they no Politicians, capable of instructing and forming the sentiments of their People? or are their People incapable of seeing and feeling like other Men. One would think that their Proximity to New England, would assimilate their Opinions, and Principles. One would think too that the Army would have some Enfluence upon them. But it Seems to have none. N. York is likely to have the Honour of being the very last of all in imbibing the genuine Principles and the true system of American Policy. Perhaps she will never, entertain them at all. I am, with much Respect, your Friend and servant.
    